Contracts; interpretation; ambiguity; excusable delay; Wunderlich Act scope of review; damages; jury verdict.— Plaintiff seeks review under Wunderlich Act standards, 41 U.S.C. §§ 321, 322 (1976), of a decision of the Department of the Interior Board of Contract Appeals ("the Board”). The Board allowed recovery on only one of the six claims brought before it by plaintiff seeking additional compensation for work performed under a contract awarded by the Department of the Interior for the construction of an asphalt roadway and associated underpass in Otero County, New Mexico. The Board rejected plaintiffs five claims alleging constructive change orders involving work performed in preparing and compacting the soil beneath the roadbed (the "earthwork claims”), but found plaintiff entitled to an equitable adjustment of the contract price with respect to work performed pursuant to a change order entered during the construction of a "superspan,” a tunnel-like passageway or underpass through the roadway embankment. The Board also found that plaintiff had been excusably delayed by the Government. Recovery was allowed based on a "jury verdict” for extra costs incurred as a result of changes ordered during the construction of the *733superspan. On October 14, 1981 Trial Judge Robert M.M. Seto filed a recommended decision (reported in full at 29 CCF ¶ 81,937) concluding that the decision of the Board was supported by substantial evidence and should be affirmed. On December 30, 1981 the court, by order, adopted the recommended decision of the trial judge as the basis for its judgment in this case, denied plaintiffs motion for summary judgment, granted defendant’s cross-motion for summary judgment, and dismissed the petition.